DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

 Claim Objections
Claim 11 is objected to because of the following informalities:  Regarding claim 11, a comma appears to be missing after the phrase “by the BS” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11, 14-18, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0150523 (hereinafter Patel) in view of US 2020/0120720 (hereinafter Wu) and US 2017/0142235 (hereinafter Zhang).
Regarding claims 11 and 27, Patel teaches a base station / method of wireless communication, comprising: performing, by a base station (BS), a clear channel assessment (CCA) on each subband of a plurality of subbands (FIG. 9; [0038][0069][0087]: details perform CCA to transmit on one or more interlaces); transmitting, by the BS, a communication configuration indicating the second subset of the plurality of subbands cleared for the at least one of the random access preamble signal transmission or the scheduling request transmission (FIG. 15, 1504: details transmitting a broadcast message including information associated with the PRACH on one or more subframes); and detecting, by the BS, a signal including at least one of a random access preamble sequence or a scheduling request from a UE in at least one subband of the subsets subset of the plurality of subbands based on the monitoring (FIG. 15, 1506: details receiving signaling over the PRACH in a portion configured for uplink signaling).  
Patel does not explicitly teach wherein a first subset of the plurality of subbands are cleared for transmission by the CCA; determining, by the BS based on the CCA and at least one of a network coverage, network traffic loading, or a quality of service (QoS) requirement for a plurality of wireless communication devices, a second subset of the 
However, Wu teaches a first subset of the plurality of subbands are cleared for transmission by the CCA (FIG. 13, S310; [0263][0267]: details determine M sub-bands from K sub-bands that can be used; processed by the network device in CCA detection); the second subset of the plurality of subbands being less than the first subset of the plurality of subbands cleared for transmission by the CCA (FIG. 13, S320; [0289]: details S may be less than M); monitoring, by the BS, for a signal in the second subset of the plurality of subbands based on the first subset of the plurality of subbands being cleared for transmission by the CCA (FIG. 13, S350; [0444][0451]: details Send uplink data based on the control information #A; some resources in the M sub-bands indicated by the control information #A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Wu and include a first subset of the plurality of subbands are cleared for transmission by the CCA; the second subset of the plurality of subbands being less than first subset of the plurality of subbands cleared for transmission by the CCA; monitoring, by the BS, for a signal in the second subset of the plurality of subbands based on the 
Moreover, Zhang teaches determining, by the BS based on the CCA and at least one of a network coverage, network traffic loading, or a quality of service (QoS) requirement for a plurality of wireless communication devices ([0045]: details the CCA process, as based on the CCA, may have a different duration for different LTE-CE operators, such that special headers for different operators may not be transmitted at the same time, as network coverage), a second subset of the plurality of subbands for at least one of a random access preamble signal transmission or a scheduling request transmission ([0037][0045]: details base station may perform a CCA procedure on a channel that includes multiple sub-bands of a radio frequency spectrum band… header packets may be transmitted in a random or predetermined hopping pattern, as subset of subbands for preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Zhang and include determining, by the BS based on the CCA and at least one of a network coverage, network traffic loading, or a quality of service (QoS) requirement for a plurality of wireless communication devices, a second subset of the plurality of subbands for at least one of a random access preamble signal transmission or a scheduling request transmission by Zhang with Patel.  Doing so would improve performance and coverage (Zhang, at paragraph [0041]).

(FIG. 7, [0060]: details PRACH may be frequency division multiplexed).  

Regarding claims 15, Patel teaches wherein the detecting includes: receiving a portion of the signal from a first subband of the second subset of the plurality of subbands; and receiving another portion of the signal from a second subband of the second subset of the plurality of subbands, and wherein the first subband and the second subband are non-contiguous in frequency (FIG. 7, 9; [0060][0068]: details the access terminals may choose one or more interlaces to use out of all the interlaces configured for the PRACH).  

Regarding claim 16, Patel teaches wherein the detecting includes: detecting an identity of the UE by applying joint processing on the portion of the signal received from first subband and the another portion of the signal received from the second subband ([0078]: details non-coherent energy combining across RBs).  

Regarding claim 17, Patel teaches wherein the communication configuration further indicates a plurality of interlaces of frequency resources in the one or more subbands, wherein the detecting includes receiving the signal from a first interlace of (FIG. 8, FIG. 9; [0064] to [0069]: details interlaces indicator 804; interlaces configured for the PRACH). 

Regarding claim 18, Patel teaches wherein the communication configuration further indicates a power scaling configuration including different transmit power scaling factors for at least one of different time periods, different wireless communication devices, or different number of subbands ([0079]: details PRACH transmission power).  

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Wu and Zhang, further in view of US2012/0236876 (hereinafter Vijayasankar).
Regarding claims 13 and 29, Patel does not explicitly teach transmitting, by the BS, a discovery reference signal using a plurality of discovery subbands, the discovery reference signal including system configuration information associated with a network operating in a spectrum shared by multiple network operating entities; and selecting, by the BS, the plurality of subbands for the CCA from the plurality of discovery subbands. 
However, Vijayasankar teaches transmitting, by the first wireless communication device, a discovery reference signal using a plurality of discovery subbands, the discovery reference signal including system configuration information associated with a network operating in a spectrum shared by multiple network operating entities; and selecting, by the first wireless communication device, the plurality of subbands for the ([0067][0068]: details discovery signal and subband selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Vijayasankar and include transmitting, by the first wireless communication device, a discovery reference signal using a plurality of discovery subbands, the discovery reference signal including system configuration information associated with a network operating in a spectrum shared by multiple network operating entities; and selecting, by the first wireless communication device, the plurality of subbands for the CCA from the plurality of discovery subbands of Vijayasankar with Patel.  Doing so would yield a better signal-to-noise ratio (Vijayasankar, at paragraph [0049]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Wu and Zhang, further in view of US 2017/0332409 (hereinafter Yarramalli).
Regarding claim 19, Patel does not explicitly teach wherein the communication configuration further indicates a plurality of time periods, wherein the detecting includes: receiving the signal from the at least one subband during a first time period of the plurality of time periods; and receiving the signal from the at least one subband during a second time period of the plurality of time periods, wherein the first time period and the second time period are different. 
However, Yarramalli teaches wherein the communication configuration further indicates a plurality of time periods, wherein the detecting includes: receiving the signal from the at least one subband during a first time period of the plurality of time periods;  ([0101] to [0104] and [0125]: details use a hopping pattern, as using subbands during different time periods). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Yarramalli and include wherein the communication configuration further indicates a plurality of time periods, wherein the detecting includes: receiving the signal from the at least one subband during a first time period of the plurality of time periods; and receiving the signal from the at least one subband during a second time period of the plurality of time periods, wherein the first time period and the second time period are different of Yarramalli with Patel.  Doing so would provide for enhanced data transmission capacity (Yarramalli, at paragraph [0006]).

Regarding claim 20, Patel teaches wherein the communication configuration further indicates a plurality of time periods, and wherein the detecting includes: detecting an identity of the UE by applying joint processing on the signal received in the first time period and the signal received in the second time period ([0078]: details non-coherent energy combining across RBs).  

Regarding claim 21, Patel does not explicitly teach wherein the communication configuration further indicates a plurality of time periods and a frequency hopping pattern, wherein the detecting includes: receiving the signal from the at least one 
However, Yarramalli teaches wherein the communication configuration further indicates a plurality of time periods and a frequency hopping pattern, wherein the detecting includes: receiving the signal from the at least one subband based on the frequency hopping pattern during a first time period of the plurality of time periods; and receiving the signal from another subband based on the frequency hopping pattern during a second time period of the plurality of time periods, and wherein the first time period and the second time period are different ([0101] to [0104] and [0125]: details use a hopping pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Yarramalli and include wherein the communication configuration further indicates a plurality of time periods and a frequency hopping pattern, wherein the detecting includes: receiving the signal from the at least one subband based on the frequency hopping pattern during a first time period of the plurality of time periods; and receiving the signal from another subband based on the frequency hopping pattern during a second time period of the plurality of time periods, and wherein the first time period and the second time period are different of Yarramalli with Patel.  Doing so would provide for enhanced data transmission capacity (Yarramalli, at paragraph [0006]).


However, Yarramalli teaches the detecting includes receiving the signal based on an application of an orthogonal cover code (OCC) in at least one of a time domain or a frequency domain ([0036] and [0182] to [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Yarramalli and include the detecting includes receiving the signal based on an application of an orthogonal cover code (OCC) in at least one of a time domain or a frequency domain of Yarramalli with Patel.  Doing so would provide for enhanced data transmission capacity (Yarramalli, at paragraph [0006]).

Allowable Subject Matter
Claims 1-10 and 23-26 are allowed.
 

Response to Arguments
Applicant’s arguments with respect to claims 11, 13-22, 27 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.K./Patent Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415